Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 11/5/21 is acknowledged. Therefore, Examiner will exam elected claims.
Claims 2-4, 12-14 drawn to non-elected embodiments, therefore these claims are also withdrawn from consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over xxxx in view of HER (US 20160188098) in view of Wang (US 20190109622 A1) 
With regard claim 1, HER discloses A display panel (abstract; fig 1-31), comprising: a display region, configured to display images (paragraph [44]-[47], Examiner consider, at least one half located on one side of FA is the display region); a fanout region, disposed between the display region and a bonding region (at least fig 10-11; the region around 450; the display region is on the other side); wherein the fanout region comprises a first subregion, a bending subregion and a second subregion, the first subregion connects to the display region, the second subregion connects to the bonding region, the bending subregion connects to the first subregion and the second subregion (at least fig 10-11; Examiner consider the region connects to the bonding region is the 2nd subregion; FA is the bending subregion and the first subregion connects to the display region); wherein when the bending subregion is bent toward a rear face of the display region (at least fig 8), the second subregion and the bonding region are located on the rear face of the display region (at least fig 8-11; Examiner consider the face the second subregion and the bonding region are located is the rear face); wherein the display panel comprises a first rigid substrate, a second rigid substrate and a flexible substrate, the display region and the first subregion are disposed on the first rigid substrate (at least fig 10-11; the portion where the display region and the first subregion are disposed is the first rigid substrate ), the bonding region and the second subregion are disposed on the second rigid substrate (at least fig 10-11; the portion where the bonding region and the second subregion are disposed is the 2nd rigid substrate), the bending subregion is disposed on the flexible substrate (at least fig 8); and wherein the fanout region comprises a plurality of fanout traces (at least fig 10-11), each of which comprises a first portion disposed in the first subregion, a bending portion disposed in the bending subregion and a second portion disposed in the second subregion (at least fig 10-11), the bending portion is electrically connected to the first portion and the second portion, the first portion is electrically connected to the display region, the second portion is electrically connected to the bonding region (at least fig 10-11). 
HER lacks teaching: the bonding region, configured to bond with a driving chip. (HER’s bonding region comprising circuit board)
Wang further teaches: the bonding region, configured to bond with a driving chip (paragraph [59]-[64])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the bonding region, configured to bond with a driving chip) and modify to previous discussed structure so as to further provide the driver for the modified structure and/or reduce the size. 
With regard claim 9, HER disclosed A display panel (abstract; fig 1-31), comprising: a display region, configured to display images (paragraph [44]-[47], Examiner consider, at least one half located on one side of FA is the display region); a fanout region, disposed between the display region and a bonding region (at least fig 10-11; the region around 450; the display region is on the other side); wherein the fanout region comprises a first subregion, a bending subregion and a second subregion, the first subregion connects to the display region, the second subregion connects to the bonding region, the bending subregion connects to the first subregion and the second subregion (at least fig 10-11; Examiner consider the region connects to the bonding region is the 2nd subregion; FA is the bending subregion and the first subregion connects to the display region); and wherein when the bending subregion is bent toward a rear face of the display region (at least fig 8), the second subregion and the bonding region are located on the rear face of the display region (at least fig 8-11; Examiner consider the face the second subregion and the bonding region are located is the rear face).
HER lacks teaching: and the bonding region, configured to bond with a driving chip. (HER’s bonding region comprising circuit board)
Wang further teaches: the bonding region, configured to bond with a driving chip (paragraph [59]-[64])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the bonding region, configured to bond with a driving chip) and modify to previous discussed structure so as to further provide the driver for the modified structure and/or reduce the size. 
 With regard claim 10, modified HER further disclosed the display panel comprises a first rigid substrate, a second rigid substrate and a flexible substrate, the display region and the first subregion are disposed on the first rigid substrate (at least fig 10-11; the portion where the display region and the first subregion are disposed is the first rigid substrate ), the bonding region and the second subregion are disposed on the second rigid substrate, the bending subregion is disposed on the flexible substrate (at least fig 10-11; the portion where the bonding region and the second subregion are disposed is the 2nd rigid substrate).
 With regard claim 11, modified HER further disclosed the fanout region comprises a plurality of fanout traces (at least fig 10-11), each of which comprises a first portion disposed in the first subregion, a bending portion disposed in the bending subregion and a second portion disposed in the second subregion (at least fig 10-11), the bending portion is electrically connected to the first portion and the second portion (at least fig 10-11), the first portion is electrically connected to the display region (at least fig 10-11), the second portion is electrically connected to the bonding region (at least fig 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841